Name: Commission Regulation (EEC) No 109/80 of 18 January 1980 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: animal product;  trade policy;  America
 Date Published: nan

 Avis juridique important|31980R0109Commission Regulation (EEC) No 109/80 of 18 January 1980 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors Official Journal L 014 , 19/01/1980 P. 0030 - 0031 Finnish special edition: Chapter 3 Volume 11 P. 0192 Spanish special edition: Chapter 03 Volume 17 P. 0104 Swedish special edition: Chapter 3 Volume 11 P. 0192 Portuguese special edition Chapter 03 Volume 17 P. 0104 COMMISSION REGULATION (EEC) No 109/80 of 18 January 1980 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as amended by Regulation (EEC) No 368/76 (2), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as amended by Regulation (EEC) No 369/76 (4), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2774/75 of 29 October 1975 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds (5), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (6), and in particular Article 7 (2) thereof, Whereas, in cases where the export refund varies according to destination, Article 11 (2) of Commission Regulation (EEC) No 192/75 (7), as last amended by Regulation (EEC) No 2838/77 (8), lays down that the part of the refund, calculated on the basis of the lowest rate of refund, applicable on the day when the customs export formalities are completed, is to be paid when proof is provided that the product has left the geographical territory of the Community; Whereas the last subparagraph of Articles 2 (4) and 3 (1) of Council Regulation (EEC) No 441/69 (9), as last amended by Regulation (EEC) No 2707/78 (10), allow the part of the refund calculated on the basis of the lowest rate to be paid as soon as the product has been placed under the special procedure set up by the said Regulation; Whereas, under the special arrangements drawn up with certain non-member countries, the rate of refund applicable on exports to the said countries of certain products in the egg and poultrymeat sectors may be lower, and sometimes substantially lower, than the refund normally applied ; whereas it also sometimes happens that no refund is fixed; Whereas the lowest rate of refund also results from the fact that a refund has not been fixed; Whereas there are cases where a refund is not fixed for exports to the United States ; whereas an exception should also be provided for determining the lowest rate of refund in cases where measures introduced in the United States guarantee that products which have qualified for a refund for other destinations may not be imported into that country ; whereas experience shows that the products in question may qualify for this exception not only with regard to the application of Article 11 (2) of Regulation (EEC) No 192/75 but also with regard to the application of Articles 2 (4) and 3 (1) of Regulation (EEC) No 441/69; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The fact that no refund is fixed for products falling within subheadings 01.05 A, 02.02 and 04.05 which are exported to the United States shall not be taken into consideration: - for determining the lowest rate of refund for the purposes of Article 11 (2) of Regulation (EEC) No 192/75, - for applying the last subparagraph of Articles 2 (4) and 3 (1) of Regulation (EEC) No 441/69. Article 2 This Regulation shall enter into force on 21 January 1980. (1)OJ No L 282, 1.11.1975, p. 49. (2)OJ No L 45, 21.2.1976, p. 2. (3)OJ No L 282, 1.11.1975, p. 77. (4)OJ No L 45, 21.2.1976, p. 3. (5)OJ No L 282, 1.11.1975, p. 68. (6)OJ No L 282, 1.11.1975, p. 90. (7)OJ No L 25, 31.1.1975, p. 1. (8)OJ No L 327, 20.12.1977, p. 23. (9)OJ No L 59, 10.3.1969, p. 1. (10)OJ No L 327, 22.11.1978, p. 5. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1980. For the Commission Finn GUNDELACH Vice-President